DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 9-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al. (US 2017/0027400 A1), in view of Brotto et al. (US 2010/0199453 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding Claims 1 and 21, Claim 1 of Application ‘826 recites an electric device that comprises of a first or second system component for a system which comprises, as a first system component, a machine tool (20) or a vacuum cleaner and, as a second system component, an electric energy storage module (40) to provide electric energy for the first system component, wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module (40) to the machine tool (20) or the vacuum cleaner, wherein the electric device has a communication interface (60, 60C) for a wireless control connection to or from a vacuum cleaner (70,870) to actuate the vacuum cleaner (70/80), which is provided to suction dust generated by the machine tool and either forms one of the two system components or is a vacuum cleaner (400) separate from the system components and 
Claim 1 of Application ‘826 not explicitly recite wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status, and wherein the electric device, in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
However, Lee teaches an electric device comprising of an electric energy storage module (120); wherein the system components have device interfaces (106, 202; See Paragraph 0061) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status. See Paragraphs 0061, and 0091.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Application ‘826, to further comprise of an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status, as taught by Lee, as a routine design choice for supplying or not supplying a DC power source, requiring routine experimentation, with predictable results.
Claim 1 of Application ‘826, as modified by Lee, does not explicitly include the claim limitation: in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
However, Brotto (Fig. 2 and Paragraph 0034) teaches wherein the electric device, in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection (See Brotto, Paragraph 0034) and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Application ‘826, as modified by Lee, to further include the claim limitation of: in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner, as taught by Brotto, for the purpose of providing and alternate or redundant means of providing an activation event that establishes a wireless control connection between the tool and the vacuum cleaner, as a matter of design choice, requiring routine experimentation, with predictable results.
Regarding Claim 2, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, further comprising at least one sensor to detect the operating status and/or separation status of the device interface. See Brotto, Fig. 2 and Paragraphs 0033-34; and Lee Paragraphs 0103 and 0114.
Regarding Claim 3, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 2 (of the instant application), as previously discussed above, wherein the at least one sensor comprises a sensor to detect at least one electric variable (whether power is connected to the device; See Brotto, Fig. 2 and Paragraphs 0033-34) of the respectively other system component. See Brotto, Fig. 2 and Paragraph 0033; and Lee Paragraph 0052 and 0103.
Regarding Claim 4, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 2 (of the instant application), as previously discussed above, wherein the at least one sensor comprises a distance sensor to detect a distance of the system component from one another and/or a motion sensor to detect a relative movement of the system components to one another and/or an optical sensor to detect the respectively other system component or is formed thereby. See Lee Paragraph 0114.
Regarding Claim 5, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 2 (of the instant application), wherein the at least one sensor comprises an electric switch actuatable by fastening the system components to one another.  See Lee Paragraphs 0064-65.
Regarding Claim 9, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), wherein the energy storage module (Lee, 120) has a module housing and an energy storage device received in the module housing, with at least one rechargeable electric storage cell (Lee, 131, and Paragraph 0039) to provide electric energy for the energy supply of the machine tool. See Lee Fig. 9.
Regarding Claim 10, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), wherein the device interface comprises a data interface. See Lee Paragraph 0061 (disclosing a communication terminal for data communication).
Regarding Claim 11, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 10 (of the instant application), as previously discussed above, wherein the electric device is designed to identify the operating status and/or separation status using a data transmission via the data interface. When considering the broadest reasonable interpretation of the instant claim language, the electric device of Brotto, as modified, is designed to identify the operating and/or separation status because the tool transmitter (Brotto, 100) only transmits data when connected to the battery (Lee, 120). See Lee Paragraph 0061, and Brotto Paragraphs 0033-0034.
Regarding Claim 12, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 10 (of the instant application), as previously discussed above, further comprising, at least one verification message, provided exclusively for verification of the operating status or separation status to identify the operating status and/or separation status.  When considering the broadest reasonable interpretation of the instant claim language, the electric device of Brotto, as modified, is designed to provide atleast one verification message because the tool transmitter (Brotto, 100) sends a verification message (Brotto, 700) when connected to the battery (Lee, 120). See Lee Paragraph 0061, and Brotto Paragraphs 0033-0034.
Regarding Claim 13, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the electric device is designed for an authentication when the control connection is established. See Brotto, Paragraphs 0024-0028.
Regarding Claim 14, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the communication interface is designed for encrypted communication via the control connection. See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 15, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the electric device forms the an electric energy storage module and is designed to receive at least one received information item from the first system component in connection with a transition from the separation status to the operating and is designed for encrypted sending of the at least one received information item via its wireless communication interface (See Brotto, Fig. 2).  See Lee, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 16, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the electric device is designed to send the at least one received information item as broadcast information or advertising information via the wireless communication interface (See Brotto, Fig. 2).  See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 17, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, and the respectively other system component such that a system combination of energy storage module (Lee, 120) and machine tool (Brotto, 500) or vacuum cleaner is formed. See Brotto, Fig. 2.
Regarding Claim 18, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 17 (of the instant application), as previously discussed above, further comprising the machine tool (500) actuating via the control connection (Brotto, 700) or the vacuum cleaner (Brotto, 400) actuating via the control connection (Brotto, 700).  See Brotto, Fig. 2.
Regarding Claim 19, Claim 1 of Application ‘826, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 1 above.
Claims 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al., in view of Brotto et al.; in further view of Rejman (CN205466044U).
Regarding Claim 6, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above.
Claim 1 of Application ‘826, as modified, does not include a mechanical actuation element, to actuate a fixing device, to fix the system components to one another. Claim 1 of Application ‘826, as modified, does include a protrusion (Lee, 304) and an accommodation part (Lee, 463).
However, Rejman teaches a mechanical actuation element (swingable lock pin, See Rejman, Paragraph 0027) to actuate a fixing device, to fix the system components to one another. See Rejman Paragraph 0006; and Paragraph 0027.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of  Claim 1 of Application ‘826, as modified, to further comprise a mechanical actuation element, to actuate a fixing device, to fix the system components to one another, as taught by Rejman, for the purpose of ensuring the that the battery, remains attached to the tool body during operation while allowing the battery to be easily removed for charging or replacement.
Claims 7 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al., in view of Brotto et al.; in further view of Rejman and in further view of Scnittman et al. (US 2012/0169497 A1).
Regarding Claims 7 and 20, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above.
Claim 1 of Application ‘826, as modified, does not include at least one sensor to detect an actuation status of the actuation element, wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status. See Lee, Paragraph 0103 disclosing a sensing unit for sensing when the battery assembly is mounted on the body of the tool, but not explicitly disclosing that the sensor monitors an actuation element.
However, Schmittman teaches an electric device comprising of a sensor that senses the position of a latch to indicate the position of a removable portion of the device. See Schnittman, Paragraph 0242.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Claim 1 of Application ‘826, as modified, to further comprise of at least one sensor to detect an actuation status of the actuation element (swingable lock pin, See Rejman, Paragraph 0027), wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status, as taught by Schnittman, as a routine design choice, requiring routine experimentation, with predictable results, for the purpose of providing an alternate or redundant indication of whether the battery is fully engaged with the body of the tool.  See Schnittman, Paragraph 0242.
Claim 8 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al., in view of Brotto et al.; in further view of Barabeisch (EP2628431A2).
Regarding Claim 8 and 22, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application). Claim 1 of Application ‘826, as modified, further discloses wherein one device interface has plug positive-locking contours (Lee, body terminal 303 and battery terminal 474; See Lee, Paragraph 0103) to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours. See Lee, Paragraph 0103.
To the extent that applicant may argue Claim 1 of Application ‘826, as modified, does not explicitly include wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, Barabeisch does teach an electric device wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours.  See Barabeisch, Fig. 2-4 and Paragraph 0053.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Claim 1 of Application ‘826, as modified, to further comprise of wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, as taught by Barabeisch, as a matter of design choice, requiring routine experimentation, with predictable results, for the purpose of ensuring secure electrical connection between the tool body and the battery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1 and 19-21 are objected to because of the following informalities:  
Regarding Claim 1, and 20-21, Claims 1 and 20-21 recite the limitation “an electric device as a first or second system component for a system which comprises a first system component . . .  and as second system component . . . .” Including “as a first or second system component” within the preamble makes the claim limitations confusing and does not appear to provide any distinction of the claimed invention. It is suggested that the Applicant remove the phrase “as a first or second system component” from the preamble.
Regarding Claims 1, and 19-21. Although not supported in the drawings, if it is the Applicant’s intent to Claim an embodiment comprising of a vacuum cleaner in addition to the first system component vacuum cleaner, then it would be clearer if the Applicant revises the Claim language to specifically identify a second vacuum cleaner more clearly.
Regarding Claim 19, the phrase “comprising of” appears to be inadvertently omitted from the Line 2, after the word “device.”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with multiple vacuum cleaners as recited in newly added Claims 20-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 19, Line 11, recites the limitation “the vacuum cleaner separate for the system components . . . .” There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 20, Claim 20 recites that the first system component is “a machined tool or a vacuum cleaner;” however, Lines 8 and 9 require both the vacuum cleaner and the machine tool. The scope of Claim 20 is unclear.
Regarding Claim 20 and 21, Claim 20 recites “a vacuum cleaner” in Line 3: another “a vacuum cleaner” in Line 9 and another “a vacuum cleaner” in Line 11. Utilizing the same nomenclature for all three vacuum cleaners makes it unclear which vacuum cleaner the Applicant intends to claim as “the vacuum cleaner” recited in Line 19; therefore, the scope of Claim 20 is indefinite. Claim 21 includes the same claim language as Claim 20 with respect to the three vacuum cleaners, and therefore, the cope of Claim 21 is also indefinite. 
Regarding Claim 15, Claim 15 recites the limitation "the electric energy storage module communication interface" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al. (US 2010/0199453 A1) in view of Lee et al. (US 2017/0027400 A1).
Regarding Claim 1, Brotto (Fig. 2) discloses an electric device as a first or second system component for a system which comprises, as a first system component, including at least one of a machine tool (500) and a vacuum cleaner and, as a second system component, an electric energy sends or receives via the communication interface (100/200) at least one registration message to establish the control connection (see Paragraph 0034) or, in the case of a transition from the operating status to the separation status, to end the control connection or to send a switch-off signal via the communication interface (100/200) for a suction unit of the vacuum cleaner.
Brotto does not explicitly disclose an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status; and wherein the system further includes at least one of a distance sensor to detect a distance of the first system component from the second system component, a motion sensor to detect a relative movement of the system components to one another, and an optical sensor to detect the respectively other system component.  Brotto does disclose the use of a battery (805’) to provide cordless power to a relay device (800’).  See Paragraph 0085.  Brotto does disclose a sensor for sensing when AC mains line is connected to the tool. See Brotto, Fig. 2 and Paragraphs 0033-34.
However, Lee teaches an electric device comprising of an electric energy storage module (120); wherein the system components have device interfaces (106, 202; See Paragraph 0061) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status; see Lee Paragraphs 0061, and 0091; and wherein the system further includes at least one of a distance sensor (a magnet, see Lee Paragraph 0014) to detect a distance of the first system component from the second system component, a motion sensor to detect a relative movement of the system components to one another, and an optical sensor to detect the respectively other system component; see Lee Paragraphs 0103 and 0114.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, to further comprise of an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status; and wherein the system further includes at least one of a distance sensor to detect a distance of the first system component from the second system component, a motion sensor to detect a relative movement of the system components to one another, and an optical sensor to detect the respectively other system component as taught by Lee, as a routine design choice, requiring the simple substitution or addition of a DC power source, requiring routine experimentation, with predictable results, for the purpose of allowing the electric device of Brotto to be operated in areas where AC power is unavailable.
Regarding Claim 3, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the at least one sensor comprises a sensor to detect at least one electric variable (whether power is connected to the device; See Brotto, Fig. 2 and Paragraphs 0033-34) of the respectively other system component. See Brotto, Fig. 2 and Paragraph 0033; and Lee Paragraph 0052 and 0103. 
Regarding Claim 5, Brotto, as modified, discloses the electric device according to Claim 2, as previously discussed above, wherein the at least one sensor comprises an electric switch actuatable by fastening the system components to one another.  See Lee Paragraphs 0064-65.
Regarding Claim 9, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the energy storage module (Lee, 120) has a module housing and an energy storage device received in the module housing, with at least one rechargeable electric storage cell (Lee, 131, and Paragraph 0039) to provide electric energy for the energy supply of the machine tool. See Lee Fig. 9.
Regarding Claim 10, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the device interface comprises a data interface. See Lee Paragraph 0061 (disclosing a communication terminal for data communication).
Regarding Claim 11, Brotto, as modified, discloses the electric device according to Claim 10, as previously discussed above, wherein the electric device identifies the operating status or separation status using a data transmission via the data interface. When considering the broadest reasonable interpretation of the instant claim language, the electric device of Brotto, as modified, is identifies (“sensing” the operating status is, under a broadest reasonable interpretation, construed as the identifying, see Brotto, Paragraph 0033) the operating or separation status because the tool transmitter (Brotto, 100) only transmits data when connected to the battery (Lee, 120). See Lee Paragraphs 0061, 0103, and 0114, and Brotto Paragraphs 0033-0034.
Regarding Claim 12, Brotto, as modified, discloses the electric device according to Claim 10, as previously discussed above, further comprising a controller the controller (Brotto, Transceiver 100, includes a microcontroller, see Paragraphs 0056-0064) sending at least one verification message (Brotto, 700), provided exclusively for verification of the operating status or separation status to identify the operating status or separation status.  When considering the broadest reasonable interpretation of the instant claim language, the electric device of Brotto, as modified, is designed to provide at least one verification message because the tool transmitter (Brotto, 100) sends a verification message (Brotto, 700) when connected to the battery (Lee, 120). See Lee Paragraph 0061, and Brotto Paragraphs 0033-0034.
Regarding Claim 13, Brotto, as modified, discloses the electric device according to Claim 12, as previously discussed above, wherein the controller (Brotto, Transceiver 100, includes a microcontroller, see Paragraphs 0056-0064) sends an authentication (700) when the control connection is established. See Brotto, Paragraphs 0024-0028.
Regarding Claim 14, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the communication interface sends encrypted communication via the control connection. See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 15, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the electric energy storage module communication interface receives at least one received information item from the first system component in connection with a transition from the separation status to the operating and is designed for encrypted sending of the at least one received information item via its wireless communication interface (See Brotto, Fig. 2).  See Lee, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 16, Brotto, as modified, discloses the electric device according to Claim 15, as previously discussed above, wherein the electric device is designed to send the at least one received information item as broadcast information or advertising information via the wireless communication interface (See Brotto, Fig. 2).  See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 17, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, and the respectively other system component such that a system combination of energy storage module (Lee, 120) and machine tool (Brotto, 500) or vacuum cleaner is formed. See Brotto, Fig. 2.
Regarding Claim 18, Brotto, as modified, discloses the electric device according to Claim 17, as previously discussed above, further comprising the machine tool (500) actuating via the control connection (Brotto, 700) or the vacuum cleaner (Brotto, 400) actuating via the control connection (Brotto, 700).  See Brotto, Fig. 2.
Regarding Claim 19, Brotto, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 1 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al., in view of Lee et al.; in further view of Rejman (CN205466044U).
Regarding Claim 6, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above.
Brotto, as modified, may not explicitly disclose a mechanical actuation element, to actuate a fixing device, to fix the system components to one another. Brotto, as modified, does include a protrusion (Lee, 304) and an accommodation part (Lee, 463).
However, Rejman teaches a mechanical actuation element (swingable lock pin, See Rejman, Paragraph 0027) to actuate a fixing device, to fix the system components to one another. See Rejman Paragraph 0006; and Paragraph 0027.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise a mechanical actuation element, to actuate a fixing device, to fix the system components to one another, as taught by Rejman, for the purpose of ensuring the that the battery of Brotto, as modified, remains attached to the tool body during operation while allowing the battery to be easily removed for charging or replacement.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al., in view of Lee et al.; in further view of Rejman; and in further view of Scnittman et al. (US 2012/0169497 A1).
Regarding Claim 7, Brotto, as modified, discloses the electric device according to Claim 6, as previously discussed above.
Brotto, as modified, may not explicitly disclose at least one sensor to detect an actuation status of the actuation element, wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status. See Lee, Paragraph 0103 disclosing a sensing unit for sensing when the battery assembly is mounted on the body of the tool, but not explicitly disclosing that the sensor monitors an actuation element.
However, Schmittman teaches an electric device comprising of a sensor that senses the position of a latch to indicate the position of a removable portion of the device. See Schnittman, Paragraph 0242.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise of at least one sensor to detect an actuation status of the actuation element (swingable lock pin, See Rejman, Paragraph 0027), wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status, as taught by Schnittman, as a routine design choice, requiring routine experimentation, with predictable results, for the purpose of providing an alternate or redundant indication of whether the battery is fully engaged with the body of the tool.  See Schnittman, Paragraph 0242.
Regarding Claim 20, Brotto, as modified, as modified, meets the limitations of Claim 20, as best understood, as applied to Claim 7 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al., in view of Lee et al.; in further view of Barabeisch (EP2628431A2).
Regarding Claim 8, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above. Brotto, as modified, further discloses wherein one device interface has plug positive-locking contours (Lee, body terminal 303 and battery terminal 474; See Lee, Paragraph 0103) to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours. See Lee, Paragraph 0103.
To the extent that Applicant may argue that Brotto, as modified, does not explicitly disclose wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, Barabeisch does teach an electric device wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours.  See Barabeisch, Fig. 2-4 and Paragraph 0053.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise of wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, as taught by Barabeisch, as a matter of design choice, requiring routine experimentation, with predictable results, for the purpose of ensuring secure electrical connection between the tool body and the battery.
Claims 15-16, 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Barabeisch (EP2628431A2) in view of Stampfl et al. (US 9,756,402 B2).

Regarding Claim 15, Barabeisch  discloses an electric device as a first or second system component for a system which comprises, as a first system component including at least one of a machine tool (80) and a vacuum cleaner (10) and, as a second system component including an electric energy storage module (90) to provide electric energy for the first system component (80), wherein the first and second system components each have device interfaces (60, 84, 94) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module (90) to the first system component (80), wherein the electric device (specifically the energy storage module, 90) has a communication interface (250) for a wireless control connection (See Fig. 1 and Paragraph 0085) to or from the vacuum cleaner (10) to actuate the vacuum cleaner (10), which is provided to suction dust generated by the machine tool (80) and either forms one of the two system components or is the vacuum cleaner (10) separate from the system components and wherein the device interfaces are electrically or mechanically separated from one another in a separation status (Fig. 7)  and are electrically or mechanically connected to one another in an operating status (Fig. 1).Page 4 of 15
Barabeisch may not explicitly disclose wherein the electric device upon transition from the separation status to the operating status, sends or receives via the communication interface at least one registration message to establish the control connection or, in the case of a transition from the operating status to the separation status, to end the control connection or to send a switch-off signal via the communication interface for a suction unit of the vacuum cleaner; and wherein the system further includes  at least one of a distance sensor to detect a distance of the first system component from the second system component, a  motion sensor to detect a relative movement of the system components to one another, and an optical sensor to detect the respectively other system component. 
However, Stampfl teaches an electric device with a battery pack (104b) that upon transition from the separation status (battery pack not connected) to the operating status (battery pack connected), sends or receives via a communication interface (wireless communication controller, 250) at least one registration message to establish a wireless connection (see Col. 20, Lines 54 through Col. 21, Line 21); and wherein the system further includes at least one of a distance sensor to detect a distance of the first system component from the second system component. The controller (250) determines whether the battery pack is coupled to the battery pack interface (222) by monitoring an input pin coupled to the power input unit (224). See Fig. 15, and Col. 20, Line 54 through Col. 21, Line 21; thereby, under a broadest reasonable interpretation of the instant claim language, the controller (250) of Stampfl senses the distance between the battery pack and the tool.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Barabeisch, as modified, to further comprise of wherein the electric device upon transition from the separation status to the operating status, sends or receives via the communication interface at least one registration message to establish the control connection or, in the case of a transition from the operating status to the separation status, to end the control connection or to send a switch-off signal via the communication interface for a suction unit of the vacuum cleaner; and wherein the system further includes at least one of a distance sensor to detect a distance of the first system component from the second system component, a motion sensor to detect a relative movement of the system components to one another, and an optical sensor to detect the respectively other system component, as taught by Stampfl, for the purpose of providing the tool (80) of Barabeisch with the capability of identifying itself and linking itself to the vacuum cleaner (10) of Barabeisch when it is determined that the battery is within a close enough distance to the power tool to permit electrical power to be transmitted to the tool by the battery, thus not undesirably depleting the battery while not connected to the power tool.
Furthermore, Barabeisch, as modified, discloses the electric device according to Claim 1, wherein the electric energy storage module (Barabeisch, 90; Stampfl, 104b) communication interface (Barbeisch, 250; Stampfl, 250) receives at least one received information item from (Barbeisch, 108, See Fig. 1 and Paragraph 0108) the first system component (Barbeisch, 10) in connection with a transition from the separation status to the operating status and wherein the electric device is designed for encrypted (see Stampfl, Col. 9, Lines 19-22) wirelessly sending of the at least one received information item via its communication interface (Barbeisch, 250; Stampfl, 250).
Regarding Claim 16, Barabeisch, as modified, discloses the electric device according to Claim 15, wherein the electric device (Barabeisch, 90; Stampfl, 104b) wirelessly sends the at least one received information (whether the battery pack is attached) item as broadcast information or advertising information via the communication interface (Barbeisch, 250; Stampfl, 250). See Stampfl, Fig. 15; Barabeisch, Fig. 1.
Regarding Claim 19, Barabeisch, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 15 above.
Regarding Claim 21, Barabeisch, as modified, meets all of the limitations of Claim 21, as best understood, as applied to Claim 15 above.
Regarding Claim 22, Barabeisch, as modified, discloses the electric device according to Claim 21, wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours. See Stampfl, Fig. 1 and 5; and Barabeisch, Fig. 4 and Fig. 7.
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. Applicant argues that Brotto does not teach a sensor to detect a distance.  See Page 12 of Applicant’s arguments. However, none of the claims are rejected under 35 U.S.C. 102 as being anticipated by Brotto.  Brotto may not disclose a sensor to detect a distance; however, Lee does teach a device comprising of a distance sensor (a magnet, see Lee Paragraph 0014) to detect a distance of the first system component from the second system component. See 35 U.S.C. 103 rejection of Claim 1 (Brotto, in view of Lee).
Applicant’s arguments with respect to claim(s) 15-16, and 19-22 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection (based upon currently amended or new claims) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723